F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                          June 21, 2006
                                TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                        Clerk of Court

 UNITED STATES OF AM ERICA,
              Plaintiff-Appellee,                         No. 05-2376
 v.                                            (D.C. No. CIV-05-1042 JC/LFG)
 ANTONIO RAM IREZ-D OM IN GUEZ,                         (D . New M ex.)
              Defendant-Appellant.



                                      OR DER


Before K ELLY, M cK AY, and LUCERO, Circuit Judges.




      Appellant is a federal prisoner appearing pro se, seeking relief pursuant to

28 U.S.C. § 2255. Appellant pleaded guilty to charges of reentry of a deported

alien previously convicted of an aggravated felony and was sentenced to fifty-

seven months in prison. He did not appeal his conviction or sentence. Appellant

then filed a petition seeking leave to file a successive habeas petition with this

court that was dismissed as unnecessary, since he had not previously sought

habeas relief. He then filed a § 2255 habeas petition which the district court

denied. M emorandum Opinion and Order, 3 (D.N.M . Nov. 7, 2005).

      Appellant, invoking Blakely v. Washington, 542 U.S. 296 (2004), and

United States v. Booker, 543 U.S. 220 (2005), seeks to challenge his sentence.
However, as the district court stated, these Supreme Court holdings are not

available to Appellant on collateral review. M emorandum Opinion and Order,

supra, at 2 (citing U nited States v. Bellamy, 411 F.3d 1182, 1188 (10th Cir.

2005)). Relying on Almendarez-Torres v. United States, 523 U.S. 224 (1998),

Appellant makes an additional argument for sentence reduction. Again, the

district court denied this avenue of support for Appellant’s claims. M emorandum

Opinion and Order, supra, at 2-3.

      Appellant now seeks from this court a certificate of appealability. The

issues he raises on appeal are identical to those brought before the district court.

To grant a certificate of appealability, Appellant must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (1994).

To meet this burden, Appellant must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473,

484 (2000) (quotation omitted).

      W e have carefully reviewed Appellant’s brief, the district court’s

disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Appellant’s filing raises an issue which meets our standard for the grant of a

certificate of appealability. For substantially the same reasons set forth by the

district court judge in its M emorandum Opinion and Order of November 7, 2005,

                                          -2-
we cannot say “that reasonable jurists could debate w hether (or, for that matter,

agree that) the petition should have been resolved in a different manner.” Id.

      A ccordingly, w e D EN Y Appellant’s request for a certificate of

appealability and DISM ISS the appeal; however, we GRANT Appellant’s request

to proceed in forma pauperis.

                                               Entered for the Court



                                               M onroe G. M cKay
                                               Circuit Judge




                                         -3-